Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 1 of 21



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  EDDIE I. SIERRA,

         Plaintiff,

  vs.


  HYUNDAI MOTOR AMERICA
  CORPORATION, a foreign for-profit
  corporation,

         Defendant.
   _____________________________________/

                                            COMPLAINT

         Plaintiff EDDIE I. SIERRA, through undersigned counsel, sues Defendant HYUNDAI

  MOTOR AMERICA CORPORATION, a foreign for-profit corporation, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to internet Website for services to order and secure information about

  Defendant’s dealers online and their physical location.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

  pursuant to 28 U.S.C. §§ 2201 and 2202.

         3.      Venue is proper in this Court as all actions complained of herein occurred in the

  Southern District of Florida.
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 2 of 21



         4.      Plaintiff EDDIE I. SIERRA is a resident of Miami-Dade County, Florida, is sui

  juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

  §12101 (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been hearing disabled in that he suffers from

  profound sensorineural hearing loss, a permanent disease and medical condition that substantially

  and significantly impairs his ability to hear. Plaintiff thus is substantially limited in performing

  one or more major life activities, including, but not limited to, hearing every day sounds and

  accurately understanding his world. As such, he is a member of a protected class under the ADA,

  42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§ 36.101,

  et seq., and in 42 U.S.C. §3602(h).

         6.      Because he is hearing disabled, Plaintiff cannot use his computer to view and

  comprehend all video content on websites without the assistance of appropriate and available

  closed captioning.

         7.      Defendant is a foreign for-profit corporation authorized to do business and doing

  business in the State of Florida. Defendant owns and operates a nationwide chain of automobile

  and car accessories dealerships. Defendant offers for sale and sells cars, spare parts, tools, and

  equipment, and also offers maintenance, repair, and auto financing, including at its dealership

  location Plaintiff intended to patronize at 2001 NE 2nd Avenue, Miami, Florida.

         8.      Plaintiff’s hearing disability limits him in the performance of major life activities,

  including hearing, and he requires assistive technologies, auxiliary aids and services for effective

  communication like hearing aids, IP Relay Service, text messages, closed captioning, and instant

  messages communication in connection with the use of his computer.




                                                    2
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 3 of 21



         9.      Plaintiff frequently accesses the internet.       Because he is significantly and

  permanently hearing disabled, in order to effectively communicate and comprehend information

  available on the internet and thereby access and comprehend video content on company websites,

  Plaintiff requires that the websites contain commercially available closed captioning for the video

  content on various websites. Plaintiff also requires the use of assistive technologies, auxiliary aids

  and other services for effective communication, including IP Relay Service, text messages, and

  instant messages communication in connection with the use of his computer.

         10.     At all times material hereto, Defendant was and still is an organization that owns

  and operates a chain of cars and automotive accessories and service dealerships under the brand

  name “Hyundai”. Each Hyundai dealership is open to the public. As the owner and operator of

  these dealerships, Defendant is defined as a place of “public accommodation" within meaning of

  Title III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery

  dealer, clothing dealer, hardware dealer, shopping center, or other sales or rental establishment,”

  per 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.     Because Defendant is an automotive dealer open to the public, each of Defendant’s

  physical dealerships is a place of public accommodation subject to the requirements of Title III of

  the ADA and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part

  36.

         12.     Defendant controls, maintains, and/or operates an adjunct website called

  www.hyundaiusa.com (hereinafter “Website”). One of the functions of the Website is to provide

  the public information on the various locations of Defendant’s dealers that sell its merchandise

  throughout the United States and within the State of Florida. Defendant also sells to the public its

  merchandise and goods through the Website.



                                                    3
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 4 of 21



         13.     The Website also services Defendant’s physical dealerships by providing

  information and a live video feed on its available products and branded merchandise, tips and

  advice, editorials, sales campaigns, events, and other information that Defendant is interested in

  communicating to its customers.

         14.     Because the Website allows the public the ability to locate Defendant’s physical

  dealerships, search for car inventory, compare car prices, schedule a test drive, request a quote,

  apply for credit, purchase merchandise from Defendant that is also available for purchase at the

  physical dealerships, and sign up for an electronic emailer to receive offers, benefits, exclusive

  invitations, and discounts for use in the physical dealerships, the Website is an extension of, and

  gateway to, Defendant’s physical dealerships. By this nexus, the Website is characterized as an

  intangible service, privilege and advantage provided by a place of public accommodation as

  defined under the ADA and thus an extension of the services, privileges and advantages made

  available to the general public by Defendant through its brick and mortar locations and businesses.

         15.     Because the public can view and purchase Defendant’s merchandise that is also

  offered for sale by Defendant at the physical dealerships, search for car inventory, compare car

  prices, schedule a test drive, request a quote, apply for credit, and sign up for an electronic emailer

  to receive offers, benefits, exclusive invitations, and discounts for use in the physical dealerships,

  the Website is an extension of, and gateway to, the physical dealerships, which are places of public

  accommodation pursuant to the ADA, 42 U.S.C. § 12181(7)(E). As such, the Website is an

  intangible service, privilege and advantage of Defendant’s brick and mortar locations that must

  comply with all requirements of the ADA, must not discriminate against individuals with hearing

  disabilities, and must not deny those individuals the same full and equal enjoyment of the services,




                                                    4
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 5 of 21



  privileges and advantages afforded to the non-disabled general public both online and in its

  physical dealerships.

         16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Website. Since the Website is open to the public through the internet, by this nexus

  the Website is an intangible service, privilege and advantage of Defendant’s brick and mortar

  locations that must comply with all requirements of the ADA, must not discriminate against

  individuals with hearing disabilities, and must not deny those individuals the full and equal

  enjoyment of the services, privileges and advantages afforded to the non-disabled public both

  online and at the physical dealer. As such, Defendant has subjected itself and the Website to the

  requirements of the ADA.

         17.     Plaintiff is and has been a customer of Defendant who is interested in patronizing,

  and intends to patronize, Defendant’s physical dealerships (including the dealership located at 925

  North State Road 7, Fort Lauderdale, Florida) and search for other brick and mortar locations,

  check hours of operation, search the car inventory, compare car prices, schedule a test drive,

  request a quote, apply for credit, purchase merchandise from Defendant that is also available for

  purchase at the physical dealerships, and sign up for an electronic emailer to receive offers,

  benefits, exclusive invitations, and discounts for use at the Website or in Defendant’s physical

  dealerships.

         18.     The opportunity to shop and pre-shop Defendant’s merchandise, to learn about

  Defendant’s merchandise through viewing its merchandise, and to sign up for an electronic emailer

  to receive offers, benefits, exclusive invitations, and discounts for use in the physical dealerships

  from his home are important accommodations for Plaintiff because traveling outside of his home

  as a hearing disabled individual is often difficult, hazardous, frightening, frustrating and confusing



                                                    5
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 6 of 21



  experience. Defendant has not provided its business information and Website video content in any

  other digital format that is accessible for use by deaf and hearing-impaired individuals who

  regularly use and rely up0on closed captioning.

         19.      Like many consumers, Plaintiff accesses numerous websites at a time to compare

  merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites

  to compare features, discounts, promotions, and prices.

         20.      During the month of August 2019, Plaintiff attempted on a number of occasions to

  communicate with Defendant and utilize the Website to browse through the merchandise and

  online offers to educate himself as to the merchandise, sales, discounts, and promotions being

  offered, and with the intent to making a purchase through the Website or at one of the Defendant’s

  dealers.

         21.      Plaintiff utilizes the closed captioning option for video content that allows

  individuals who are hearing disabled to fully access and communicate with websites. Plaintiff also

  utilized commercially available IP Relay service to communicate with places he patronizes or

  intends to patronize. However, Defendant’s Website contains access barriers that prevents free

  and full use by hearing disabled individuals using keyboards and available closed captioning,

  specifically:

                  a.     Video content with no closed captioning;

                  b.     Video content with captioning that was incomplete,
                         inaccurate or nonsensical; and

                  c.     Video content with captioning that contains
                         inaccurate or missing punctuation.




                                                    6
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 7 of 21



         22.     The Website also lacks prompting information and accommodations necessary to

  allow hearing disabled individuals who use closed captioning and IP Relay to locate and accurately

  interpret the information provided online to purchase Defendant’s merchandise from the Website.

         23.     Plaintiff attempted to locate an accessibility notice or policy on the Website, which

  would direct him to a webpage with contact information for disabled individuals who have

  questions and concerns or are having difficulties communicating with the Website. However,

  Plaintiff was unable to do so because no such policy was visible to Plaintiff. When the phone

  number listed on the website was called, the person responding for Defendant, advised Plaintiff to

  send a message through the website. The only link to do so was found was the “Contact Us” link,

  https://owners.hyundaiusa.com/us/en/contact-us.html. On August 8, 2019, Plaintiff sent a message

  via that link requesting assistance and only an automated response email was received providing

  Plaintiff with a case number for reference. Plaintiff was also unable to locate on the Website a

  phone number for him to contact Defendant via an IP Relay Service for individuals with hearing

  impairments such as Plaintiff.

         24.     The fact that Plaintiff could not communicate with or within the Website or with

  Defendant left him feeling excluded, as he is unable to participate in the same online computer

  shopping experience, with access to the information, merchandise, sales, discounts, and

  promotions as provided at the Website and for use in the physical locations as the non-hearing

  disabled public.

         25.     Plaintiff desires and intends to patronize Defendant’s physical dealerships and use

  the Website but is unable to fully do so as he is unable to effectively communicate with Defendant

  due to his severe hearing disability and Defendant’s Website’s access barriers. Thus, Plaintiff, as

  well as others who are deaf or with hearing or visual disabilities, will suffer continuous and



                                                   7
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 8 of 21



  ongoing harm from Defendant’s intentional acts, omissions, policies, and practices as set forth

  herein unless properly enjoined by this Court.

         26.     Because of the nexus between Defendant’s retail dealerships and the Website, and

  the fact that the Website clearly provides support for and is connected to Defendant’s retail

  dealerships for its operation and use, the Website is an intangible service, privilege and advantage

  of Defendant’s brick and mortar dealerships that must comply with all requirements of the ADA,

  must not discriminate against individuals with disabilities, and must not deny those individuals the

  same full and equal enjoyment of the services, privileges and advantages afforded to the non-

  disabled public both online and at the physical locations, which are places of public

  accommodations subject to the requirements of the ADA.

         27.     On information and belief, Defendant has not initiated a proper and effective Web

  Accessibility Policy to ensure full and equal use of the Website by individuals with disabilities or

  provided an IP Relay number for hearing impaired individuals to communicate with Defendant.

         28.     On information and belief, Defendant has not instituted a proper and effective Web

  Accessibility Committee to ensure full and equal use of Website by individuals with disabilities.

         29.     On information and belief, Defendant has not designated a proper and effective

  employee as a Web Accessibility Coordinator to ensure full and equal use of the Website by

  individuals with disabilities.

         30.     On information and belief, Defendant has not instituted a proper and effective Web

  Accessibility User Accessibility Testing Group to ensure full and equal use of the Website by

  individuals with disabilities.




                                                   8
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 9 of 21



          31.     On information and belief, Defendant has not instituted a proper and effective User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          32.     On information and belief, Defendant has not instituted a proper and effective Bug

  Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted a proper and effective

  Automated Web Accessibility Testing program.

          34.     On information and belief, Defendant has not created and instituted a proper and

  effective Specialized Customer Assistance line or service or email contact mode for customer

  assistance for the hearing disabled.

          35.     On information and belief, Defendant has not created and instituted on the Website

  a page a proper and effective method for individuals with disabilities, nor displayed a link and

  information hotline, nor created a proper and effective information portal explaining when and

  how Defendant will have the Website, applications, and digital assets accessible to the hearing

  disabled or deaf community.

          36.     On information and belief, the Website does not meet the Web Content

  Accessibility Guidelines (“WCAG 2.0”) 2.0 Level AA or higher of web accessibility. The

  international website standards organization, W3C, has published widely accepted guidelines

  (“WCAG 2.0 AA”) for making video content accessible to individuals with disabilities. These

  guidelines have been endorsed by the United States Department of Justice, the Federal Courts and

  adopted by the United States Access Board, an independent federal agency that promotes equality

  for people with disabilities, as the standard for the federal government.




                                                   9
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 10 of 21



           37.     On information and belief, Defendant has not disclosed to the public any intended

   audits, changes, or lawsuits to correct the inaccessibility of the Website to hearing disabled

   individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

   the Website online from their homes.

           38.     Thus, Defendant has not provided full and equal enjoyment of the services,

   facilities, privileges, advantages, and accommodations provided by and through the Website, in

   contravention of the ADA.

           39.     For this, public accommodations under the ADA must ensure that their places of

   public accommodation provide effective communication for all members of the general public,

   including individuals with disabilities such as Plaintiff.

           40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

   with disabilities to participate in and benefit from all aspects of American civic and economic life.

   That mandate extends to internet shopping websites, such as the Website.

           41.     On information and belief, Defendant is, and at all times has been, aware of the

   barriers to effective communication within the Website which prevent individuals with disabilities

   who are hearing disabled from the means to comprehend information presented therein.

           42.     On information and belief, Defendant is aware of the need to provide proper and

   effective full access to all visitors to the Website.

           43.     The barriers that exist on the Website result in discriminatory and unequal

   treatment of individuals with disabilities who are hearing disabled, including Plaintiff.

           44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means




                                                      10
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 11 of 21



   to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

   in connection with its website access and operation.

          45.     Notice to Defendant is not required because of Defendant’s failure to cure the

   violations.

          46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

   U.S.C. §§ 2201 and 2202.

          47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

   has agreed to pay them a reasonable fee for their services.



                               COUNT I – VIOLATION OF THE ADA

          48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

          49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

   the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

   subject to the ADA.

          50.     Pursuant to 42 U.S.C. §12182, no individual shall be discriminated against by

   reason of such disability in the full and equal enjoyment of the goods, services, facilities,

   privileges, advantages, or accommodations of any place of public accommodation.

          51.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

   because it provides the general public with the ability to locate Defendant’s physical dealers,

   search for cars inventory, compare cars prices, schedule a test drive, request a quote, apply for

   credit, purchase merchandise from Defendant that is also available for purchase at the physical

   dealers, and sign up for an electronic emailer to receive offers, benefits, exclusive invitations,

   and discounts for use at the physical dealers. The Website thus is an extension of, gateway to,



                                                    11
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 12 of 21



   and intangible service, privilege and advantage of Defendant’s physical dealers. Further, the

   Website also serves to augment Defendant’s physical dealers by providing the public information

   on the various physical locations of the dealers and by educating the public as to Defendant’s

   available merchandise sold through the Website and at the physical dealers.

          52.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

   discrimination to deny individuals with disabilities or a class of individuals with disabilities an

   opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

   or accommodation, which is equal to the opportunities afforded to other individuals.

          53.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

   discrimination includes, among other things, “a failure to make reasonable modifications in

   policies, practices, or procedures, when such modifications are necessary to afford such goods,

   services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

   unless the entity can demonstrate that making such modifications would fundamentally alter the

   nature of such goods, services, facilities, privileges, advantages or accommodations.”

          54.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

   discrimination also includes, among other things, “a failure to take such steps as may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated

   or otherwise treated differently than other individuals because of the absence of auxiliary aids

   and services, unless the entity can demonstrate that taking such steps would fundamentally alter

   the nature of the good, service, facility, privilege, advantage, or accommodation being offered or

   would result in an undue burden.”

          55.     Defendant’s Website must comply with the ADA, but it is not, as specifically

   alleged hereinabove and below.



                                                    12
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 13 of 21



          56.     Because of the inaccessibility of the Website, individuals with disabilities who are

   hearing disabled are denied full and equal enjoyment of the information and services that

   Defendant has made available to the public on its Website, and at the physical location and/or

   place of public accommodation, in violation of 42 U.S.C. §12101, et seq, and as prohibited by 42

   U.S.C. §12182, et seq.

          57.     Defendant has failed to provide auxiliary aids and services for the video content

   referenced in ¶21 above, including but not limited to “qualified interpreters on-site or through

   video remote interpreting (VRI) services; note takers; real-time computer-aided transcription

   services; written materials; exchange of written notes; telephone handset amplifiers; assistive

   listening devices; assistive listening systems; telephones compatible with hearing aids; closed

   caption decoders; open and closed captioning, including real-time captioning; voice, text, and

   video-based telecommunications products and systems, including text telephones, videophones,

   and captioned telephones, or equally effective telecommunications devices; videotext displays;

   accessible electronic and information technology; or other effective methods of making aurally

   delivered information available to individuals who are deaf or hard of hearing.” 28 C.F.R. §

   35.104.

          58.     The Website was also subsequently visited by Plaintiff’s web expert Robert D.

   Moody, in August 2019, and the web expert determination was that the same access barrier that

   Plaintiff had initially encountered existed as of that date. Despite Defendant being a defendant in

   prior ADA accessibility lawsuits, which likely resulted in confidential settlements that obligated

   Defendant to remediate the Website, Defendant has made insufficient material changes or

   improvements to the Website to enable its full use, enjoyment and accessibility for hearing

   disabled persons such as Plaintiff since the time Plaintiff first tried to access the Website in August



                                                     13
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 14 of 21



   2019. While the Website videos provided a telephone number for customer service, that service

   did not resolve the problem but only advised to report the accessibility problem sending a web

   message through a provided link. Defendant never actually substantively returned the message nor

   resolved the accessibility issue for Plaintiff. Thus, closed captioning still could not be accessed by

   and continued to be a barrier to all hearing disabled persons, including Plaintiff. The Website is

   and continues to be not fully accessible to users who are deaf and hearing disabled, including, but

   not limited to, having the following access barrier:

                  a. The videos have inconsistent captioning.

   See, Expert Declaration and Curriculum Vitae of Robert D. Moody, attached as Composite

   Exhibit “A”.


          59.     A video capture of the video content at issue with the Website was also reviewed

   by Plaintiff’s captioning expert, Tanya Ward English, who prior to executing a sworn declaration,

   performed an independent review of the Website. Plaintiff’s captioning expert concluded that the

   issues claimed by Plaintiff do in fact exist and that Defendant is not in compliance with WCAG 2.0

   and 2.1. These barriers are pervasive and include, but are not limited to the following:

                  a.      Videos content with no captioning;

                  b.      Video content with captioning that was incomplete,
                          inaccurate or nonsensical;

                  c.      Video content with captioning that contained
                          inaccurate or missing punctuation.

   See, Expert Declaration and Curriculum Vitae of Tanya Ward English, attached as Composite

   Exhibit “B”.


          60.     More violations may be present on other pages of the Website, which can and will

   be determined and proven through the discovery process in this case.

                                                    14
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 15 of 21



           61.     Further, the Website does not offer or include the universal symbol for the disabled

   that would permit disabled individuals to access the Website’s accessibility information and

   accessibility facts.

           62.     These are readily available, well established guidelines on the internet for making

   Websites accessible to the deaf and hearing disabled. These guidelines have been followed by

   other large business entities in making their websites accessible. Examples of such guidelines

   include, but not limited to, adding alt-text to graphics and ensuring that all functions can be

   performed using a keyboard. Incorporating such basic components to make the Website accessible

   would neither fundamentally alter the nature of Defendant’s business nor would it result in an

   undue burden to the Defendant.

           63.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

   access to the Website by individuals, such as Plaintiff, with hearing or other disabilities who

   requires the assistance of interface with closed captioning and screen reading to comprehend and

   access internet websites. This violation within the Website is ongoing.

           64.     The ADA and ADAAA require that public accommodations and places of public

   accommodation ensure that communication is effective.

           65.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “assistive

   listening system, text, and video-based telecommunications products and systems”. Indeed, 28

   C.F.R. §36.303(b)(1) specifically states that closed captioning is an effective method of delivering

   material available to individuals who are deaf or hard of hearing.

           66.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

   appropriate auxiliary aids and services where necessary to ensure effective communication with

   individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided



                                                    15
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 16 of 21



   in accessible formats, in a timely manner, and in such a way as to protect the privacy and

   independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

          67.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   public accommodations, and requires places of public accommodation to be designed, constructed,

   and altered in compliance with the accessibility standards established by Part 36.

          68.     As alleged hereinabove, the Website has not been designed to interface with the

   widely and readily available technologies that can be used to ensure effective communication, and

   thus violates the ADA.

          69.     As a direct and proximate result of Defendant’s failure to provide an ADA

   compliant Website, with a nexus to its brick and mortar physical dealers locations, Plaintiff has

   suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website

   and physical dealers.

          70.     Because of the inadequate development and administration of the Website, Plaintiff

   is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

   ongoing disability discrimination.

          71.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

   Plaintiff appropriate and necessary injunctive relief; including an order to:

          a) Require Defendant to adopt and implement a proper and effective web accessibility

   policy to make publicly available and directly link from the homepage of the Website to a

   statement as to the Defendant’s policy to ensure persons with disabilities have full and equal

   enjoyment of the services, facilities, privileges, advantages, and accommodations through the

   Website.



                                                    16
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 17 of 21



          b) Require Defendant to take the necessary steps to make the Website readily accessible

   to and usable by hearing disabled users, and during that time period prior to the Website’s being

   readily accessible, to provide an alternative methods (such as an IP Relay Service contact

   information) for individuals with hearing disabilities to be able to contact Defendant and access

   the information available on the Website until such time that the requisite modifications are made,

   and

          c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

   hearing impairments will be able to effectively communicate with Defendant and the Website for

   purposes of viewing and locating Defendant’s physical dealers and locations, and becoming

   informed of and purchasing Defendant’s merchandise online, and during that time period prior to

   the Website’s being designed to permit individuals with hearing disabilities to effectively

   communicate, to provide an alternative method for individuals with hearing disabilities to

   effectively communicate with Defendant for such goods and services made available to the general

   public through the Website and in its physical locations.

          72.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses

   pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

   for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

   services.

          WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

   the following relief:

          A. A declaration that Defendant’s Website and Defendant’s practices and omissions are

                in violation of the ADA;




                                                   17
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 18 of 21



         B. An Order requiring Defendant, by a date certain, to effectively update the Website, and

            continue to monitor and update the Website (on an ongoing basis), to remove barriers

            and add proper and effective closed captioning on all video content on its Website and

            include alternative ways to access images or visual information (e.g., graphs, charts,

            animations, or URLs on slides), such as audio description, alternative text, PDF files,

            or Word documents, in order for individuals with hearing and other visual disabilities

            to be able to access, and continue to access, the Website and effectively communicate

            with the Website to the full extent required by Title III of the ADA;

         C. An Order requiring Defendant to develop and implement procedures to ensure that their

            online content conforms to the generally accepted accessibility technical standards, (to

            the extent necessary) so that individuals with vision, hearing and manual disabilities

            can acquire the same information, engage in the same interactions, and enjoy the same

            services as individuals without disabilities with substantially equivalent ease of use

         D. An Order requiring Defendant to develop and implement procedures to ensure that

            Defendant’s content on the Website or YouTube channel or videos conforms to the to

            the generally accepted accessibility technical standards, to the extent necessary so that

            individuals with vision, hearing, and manual disabilities can acquire the same

            information, engage in the same interactions, and enjoy the same services as individuals

            without disabilities with substantially equivalent ease of use.

         E. An Order requiring Defendant to develop and implement procedures to ensure that

            Defendants Website content on their Website, iTunes, Instagram, Facebook, Twitter,

            Snapchat, LinkedIn, Tiktok, or YouTube platform conforms to generally accepted

            accessibility technical standards (to the extent necessary) so that individuals with



                                                 18
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 19 of 21



            vision, hearing, and manual disabilities can acquire the same information, engage in

            the same interactions, and enjoy the same services as individuals without disabilities

            with substantially equivalent ease of use.

         F. An Order requiring Defendant to develop effective mechanisms and implement

            effective procedures for Defendant to solicit, receive and respond to feedback regarding

            any barriers to access to the online content on their Website, iTunes, Instagram,

            Facebook, Twitter, Snapchat, LinkedIn, Tiktok, or YouTube channels or platform, as

            well as feedback on how to improve the accessibility of that content.

         G. An Order requiring Defendant, by a date certain, to clearly display the universal

            disabled logo within the Website, wherein the logo1 would lead to a page which would

            state Defendant’s accessibility information, provide a IP Relay Service contact

            information and other relevant facts, policies, and accommodations. Such a clear

            display of the disabled logo is to ensure that individuals who are disabled are aware of

            the availability of the accessible features of the Website;

         H. An Order requiring Defendant, by a date certain, to provide ongoing support for web

            accessibility by implementing a proper and effective website accessibility coordinator,

            a website application accessibility policy, and providing for website accessibility

            feedback to ensure compliance thereto;

         I. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

            procedures toward persons with disabilities, for such reasonable time to allow




   1



                                                 19
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 20 of 21



            Defendant to undertake and complete corrective procedures to its Website, policies,

            practices and procedures;

         J. An Order directing Defendant, by a date certain, to establish a proper and effective

            policy of web accessibility and accessibility features for the Website to ensure effective

            communication for individuals who are hearing disabled and provide an IP Relay

            Service contact information;

         K. An Order requiring, by a date certain, that any third-party vendors who participate on

            Defendant’s Website to be fully accessible to the hearing and visually disabled;

         L. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

            provide mandatory web accessibility training to all employees who write or develop

            programs or code for, or who publish final content to, the Website on how to conform

            all web content and services with ADA accessibility requirements and applicable

            accessibility guidelines;

         M. An Order directing Defendant, by a date certain and at least once every three months

            thereafter, to conduct proper and effective automated accessibility tests of the Website

            to identify any instances where the Website is no longer in conformance with the

            accessibility requirements of the ADA and any applicable accessibility guidelines, and

            further directing Defendant to send a copy of the twelve (12) quarterly reports to

            Plaintiff’s counsel for review;

         N. An Order directing Defendant, by a date certain, to make publicly available and directly

            link from the Website homepage, a statement of Defendant’s Accessibility Policy to

            ensure the persons with disabilities have full and equal enjoyment of the Website and




                                                 20
Case 1:19-cv-24653-XXXX Document 1 Entered on FLSD Docket 11/11/2019 Page 21 of 21



            shall accompany the public policy statement with an accessible means of submitting

            accessibility questions and problems;

         O. An award to Plaintiff of his reasonable attorney’s fees, costs and expenses; and

         P. Such other and further relief as the Court deems just and equitable.

         DATED: November 11th, 2019.


   RODERICK V. HANNAH, ESQ., P.A.                     LAW OFFICE OF PELAYO
   Counsel for Plaintiff                              DURAN, P.A.
   8751 W. Broward Blvd., Suite 303                   Co-Counsel for Plaintiff
   Plantation, FL 33324                               4640 N.W. 7th Street
   T. 954/362-3800                                    Miami, FL 33126-2309
   954/362-3779 (Facsimile)                           T. 305/266-9780
   Email: rhannah@rhannahlaw.com                      305/269-8311 (Facsimile)
                                                      Email: duranandassociates@gmail.com


   By____s/ Roderick V. Hannah __                     By ___s/ Pelayo M. Duran ______
         RODERICK V. HANNAH                                 PELAYO M. DURAN
         Fla. Bar No. 435384                                Fla. Bar No. 0146595




                                                 21
